Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00475-CV

                                IN THE INTEREST OF G.E.T.

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00671
                          Honorable Laura Salinas, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s final order signed on
June 20, 2019 is REVERSED and the cause is REMANDED to the trial court for further
proceedings.

       SIGNED January 2, 2020.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice